DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10,932,259.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent anticipates claims 1 and 5 or the present application; and claim 18 of the patent anticipates claims 11 and 18 of the present application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 13, 15, 25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the document R1-1803658, 3GPP TSG RAN WG1 Meeting #92bis (herein as ‘658).
Regarding claim 1, ‘658 teaches a method for wireless communication by a base station, 2comprising:3trat transmitting, to a user equipment (UE), an indicator of a feedback window that is offset relative to a 4beginning transmission time interval (TTI) of a set of consecutive TTIs, the feedback window 5comprising a plurality of control channel occasions interspersed within a duration of the set 6of consecutive TTIs [Pages 5-6, Section 2.2.2, multiple PDCCH repetitions are configurable (Page 2, scheme 3) and their start timing can be adjusted based on network conditions]; 7receiving a transport block within a first TTI of the set of consecutive TTIs [Pages 5-6, Section 2.2.2, transmission are received during configured and adjusted TTI]; 8and 9transmitting, within a first control channel occasion of the plurality of control 10channel occasions, feedback to indicate whether the transport block was successfully 11received [Page 5, Section 2.2.1, UE sends feedback regarding successful or unsuccessful reception of data].
Regarding claim 11, ‘658 teaches a method for wireless communication by a base station, comprising: transmitting, to a use equipment (UE),3trans an indicator of a feedback window that is offset relative to a 4beginning transmission time interval (TTI) of a set of consecutive TTIs, the feedback window 5comprising a plurality of control channel occasions interspersed within a duration of the set 6of consecutive TTIs [Pages 5-6, Section 2.2.2, multiple PDCCH repetitions are configurable (Page 2, scheme 3) and their start timing can be adjusted based on network conditions];7 transmitting a transport block within a first TTI of the set of consecutive TTIs [Pages 5-6, Section 2.2.2]; 8and receiving9receivingr, within a first control channel occasion of the plurality of control 10channel occasions, feedback to indicate whether the transport block was successfully 11received [Page 5, Section 2.2.1].
Regarding claim 13, ‘658 teaches an 2acknowledgment to indicate successful receipt of the transport block [Page 5, Section 2.2.1].
Regarding claim 15, ‘658 teaches a negative 2acknowledgment to indicate unsuccessful receipt of the transport block [Page 5, Section 2.2.1].
Regarding claim 25, ‘658 teaches an apparatus for wireless communication by a base station, comprising: 5a receiver; a transmitter; Attorney Docket No. PN874.01.01 (93519.3066)Qualcomm Ref. No. 183339C1 7a processor; 8memory in electronic communication with the processor; and 9instructions stored in the memory and executable by the processor to cause the 10apparatus to: transmit, via the transmitter and to a user equipment (UE), an indicator of a feedback window that is offset relative to a 4beginning transmission time interval (TTI) of a set of consecutive TTIs, the feedback window 5comprising a plurality of control channel occasions interspersed within a duration of the set 6of consecutive TTIs [Pages 5-6, Section 2.2.2, multiple PDCCH repetitions are configurable (Page 2, scheme 3) and their start timing can be adjusted based on network conditions]; 7receive, via the receiver, a transport block within a first TTI of the set of consecutive TTIs [Pages 5-6, Section 2.2.2, transmission are received during configured and adjusted TTI]; 8and 9transmit, via the transmitter and within a first control channel occasion of the plurality of control 10channel occasions, feedback to indicate whether the transport block was successfully 11received [Page 5, Section 2.2.1, UE sends feedback regarding successful or unsuccessful reception of data].
Regarding claim 28, ‘658 teaches an apparatus for wireless communication by a base station 2comprising: means for transmitting, to a user equipment (UE),3tra an indicator of a feedback window that is offset relative to a 4beginning transmission time interval (TTI) of a set of consecutive TTIs, the feedback window 5comprising a plurality of control channel occasions interspersed within a duration of the set 6of consecutive TTIs [Pages 5-6, Section 2.2.2, multiple PDCCH repetitions are configurable (Page 2, scheme 3) and their start timing can be adjusted based on network conditions]; means for  7receiving a transport block within a first TTI of the set of consecutive TTIs [Pages 5-6, Section 2.2.2, transmission are received during configured and adjusted TTI]; 8and means for  9transmitting, within a first control channel occasion of the plurality of control 10channel occasions, feedback to indicate whether the transport block was successfully 11received [Page 5, Section 2.2.1, UE sends feedback regarding successful or unsuccessful reception of data].
Allowable Subject Matter
Claims 2-10, 12, 14, 16-24, 26, 27, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong et al. (USPN 11,096,086) teaches transmitting feedback information about multiple relay user equipments (UEs) connected with a remote UE through PC5 interface, network and separate feedback channel set up in form of multicast.  The feedback information is triggered based on event when consecutive TB transmission of fixed number is failed and block error rate (BLER) lower than predetermined threshold value received from network.
Wang et al. (USPN 10,574,406) teaches transmitting transport block repetitions to an eNB.  One hybrid automatic repeat request (HARQ) process comprises multiple repetition sets of a transport block if one repetition set of transport block is not enough for eNB to successfully decode the transport block.  Each of the multiple repetition sets comprises multiple repetitions of the transport block and each is followed by a feedback channel to indicate whether the transport block is successfully decoded by the eNB.
Bergquist et al. (USPN 9,910,882) teaches monitoring a PDCCH for adaptive retransmission grants by a user equipment (UE).  A hybrid automatic repeat request (HARQ) acknowledge (ACK) message is received by the UE.  The UE ceases to monitor the PDCCH for adaptive retransmission grants after receipt of the HARQ ACK message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464